Citation Nr: 0930649	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to February 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for bilateral hearing 
loss.    

In a December 2007 decision, the Board denied the Veteran's 
claim for service connection for bilateral hearing loss.  The 
Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Remand, a September 2008 Order of the Court 
remanded the claim for readjudication in accordance with the 
Joint Motion for Remand.  The Board remanded this claim in 
January 2009 in compliance with the September 2008 Order of 
the Court.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

On VA examination in February 2007, the examiner could not 
resolve the issue of whether the Veteran's bilateral hearing 
loss was aggravated by service without resorting to mere 
speculation.  She also did not provide an opinion regarding 
whether there was any nexus between the Veteran's bilateral 
hearing loss and his service.  The Board remanded this claim 
in January 2009 for a VA examination in order to determine 
whether the Veteran's hearing loss was incurred in service or 
was aggravated beyond the natural progress of any pre-
existing disability during his service.  However, the Veteran 
was unable to attend the VA examination due to being 
incarcerated.      

Incarcerated Veterans are entitled to the same care and 
consideration given to their fellow Veterans.  See Bolton v. 
Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 
Vet. App. 190 (1991)).  Further, the Court has cautioned 
"those who adjudicate claims of incarcerated Veterans to be 
certain that they tailor their assistance to the peculiar 
circumstances of confinement."  Id.  

As such, on remand, the RO should determine whether the 
Veteran continues to be incarcerated.  Thereafter, the RO 
must either afford him a formal VA audiological examination, 
or if that is not possible, coordinate efforts with the 
correctional facility to accommodate the Veteran by arranging 
for an examination to be conducted at the correctional 
facility at which he is incarcerated to determine whether it 
is at least as likely as not that his bilateral hearing loss 
is related to service.  

If the Veteran remains incarcerated and if it is not possible 
to have him examined at the prison facility, depending on 
when he is scheduled to be released, in light of Bolton and 
Wood, the Board concludes that a VA examiner should review 
the Veteran's medical records and opine as to whether it is 
at least as likely as not that his current bilateral hearing 
loss was either incurred in service or aggravated during his 
period of service.  The Board thus finds that an examination 
and opinion addressing the issue of the etiology of the 
Veteran's bilateral hearing loss is necessary in order to 
fairly decide the merits of the Veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any pertinent 
outstanding records, if possible, the 
RO should afford the Veteran an 
appropriate examination.  The claims 
folder should be made available and 
reviewed by the examiner.  The examiner 
is asked to render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that the Veteran's bilateral hearing 
loss was incurred in service or was 
aggravated beyond the natural progress 
of any pre-existing disability during 
his service.  The rationale for any 
opinion expressed should be provided in 
a legible report.  If necessary, the 
examiner should reconcile the opinion 
with the other medical opinions of 
record.    

If the Veteran remains incarcerated and 
it is not possible to afford him a VA 
audiological examination, the RO should 
contact the correctional facility and 
request that a physician, preferably an 
audiologist, at the correctional 
facility perform the above examination.  
The RO should arrange for the Veteran's 
claims folder to be reviewed by that 
physician.  After his or her review, 
the examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
the Veteran's bilateral hearing loss 
was incurred in service or was 
aggravated beyond the natural progress 
of any pre-existing disability during 
his service.  The rationale for any 
opinion expressed should be provided in 
a legible report.  If necessary, the 
examiner should reconcile the opinion 
with the other medical opinions of 
record.    

If the Veteran remains incarcerated and 
a physician at the correctional 
facility is unwilling or unable to 
perform the above examination, the RO 
should arrange for the Veteran's claims 
folder to be reviewed by an appropriate 
VA audiologist.  After his or her 
review, the audiologist should opine as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran's bilateral hearing 
loss was incurred in service or was 
aggravated beyond the natural progress 
of any pre-existing disability during 
his service.  The rationale for any 
opinion expressed should be provided in 
a legible report.  If necessary, the 
examiner should reconcile the opinion 
with the other medical opinions of 
record.    

2.  Then, readjudicate the claim.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



